 GOODE MOTOR COMPANY43carries theBonwit Tellerdoctrine too far.The Board is here decid-ing, it seems to me, that an employer interferes unlawfully with anelection whenever he seizes the strategic advantage of speaking onhis premises just before a Board election, even in the situation wherethe union has never asked for an equal chance to address his em-ployees in the event that he should do so.4 It is true, as the majorityopinion says, that by timing his speech as he did, the Employer "madeimpossible the holding of any further meetings before the election,"thereby denying the union "an opportunity to reply under comparablecircumstances."But I had not supposed until today that this Boardbelieved that its obligation to assure free choice in elections includeda requirement that labor organizations, like others sometimes thoughtweaker, must always have the last word.4 Cf.Onondaga Pottery Company,100 NLRB 1143,where the union made an antici-patory request to address the employeesin the event thatthe employer did so.H. I. GOODED/B/AGOODE MOTORCOMPANYandINTERNATIONAL AS-SOCIATIONOFMACHINISTS,DISTRICT LODGENo. 176.CaseNo.10-CA-1260.October 22, 1952Decision and OrderOn March 11, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that itceaseand desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.The Board l has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and brief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.OrderUpon the entire record in the case, the National Labor RelationsBoard hereby orders that H. I. Goode, doingbusinessas Goode MotorCompany, Bristol, Tennessee, his agents, successors,and assigns shall :'Pursuant to the provisions of Section 3 (b), of the National Labor Relations Act asamended, the Board has delegated its powers in connection with this case to a three-nmember panel [Members Houston, Murdock, and Styles].101 NtRB No. 17. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging self-organization or concerted activities amongemployees for their mutual aid and protection as guaranteed in Sec-tion 7 of the Act or discouraging membership in International As-sociation of Machinists, District Lodge No. 176, or any other labororganization of his employees, by discharging any of his employees,or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment.(b)Promising employees rewards in return for relinquishment ofmembership in or activity on behalf of International Association ofMachinists, District Lodge No. 176, or any other labor organization.(c)Threatening employees with economic reprisals because of theirmembership in or activities on behalf of the above-named Union orany other labor organization.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Association ofMachinists, District Lodge No. 176, or any other labor organizations,to bargain collectively through representatives of their own choosingand to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3)of the Act.22.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer C. H. McCorkle immediate and full reinstatement to hisformer or substantially equivalent position,3 and make him whole forany loss of pay which he may have suffered by reason of Respondent'sdiscrimination against him 4 in the manner provided in the sectionof the Intermediate Report entitled "Recommendations," (recommen-dations not printed).(b)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records and re-ports, and all other records necessary to analyze the amount of backpay due and the right of reinstatement under the terms of this Order.2 SeeStandard Dry Wall Products,Inc.,91 NLRB 544 enforced 188 F. 2d 362(C. A. 3).' In accordance with the National Labor Relations Board's consistent interpretation ofthe term, the expression "former or substantially equivalent position"Is interpreted tomean "former position whenever possible and if such position is no longer in existence,then to a substantially equivalent position."SeeThe Chase National Bank of the Cityof New York,San Juan, Puerto Rico, Branch,65 NLRB 827.4The loss of pay shall be computed from the date of the discrimination to the date ofa proper offer of reinstatement.In computing the loss of pay the customary formula ofthe National Labor Relations Board shall be followed.SeeF.W. Woolworth Company,90 NLRB 289. GOODE MOTOR COMPANY45(c)Post at his place of business in Bristol, Tennessee, copies of thenotice attached hereto and marked "Appendix B." 5Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region,shall, after being duly signed by Respondent's authorized representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by him for sixty (60) consecutive days in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing, within ten (10) days from the date of this Orderwhat steps the Respondent has taken to comply herewith.8 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThe above-entitled matter involves allegations that H.I.Goode, doing businessas Goode Motor Company,herein called Respondent,on or about March 24, 1951,discriminatorily discharged C. H. McCorkle,and allegations that Respondent (1)threatened its employees with discharge and other reprisals because of theirunion membership and activities,(2) threatened its employees with loss of bene-fits and other reprisals because of their union membership and activities, and(3) promised its employees rewards and benefits on condition that they ceasetheir union membership and activities.'Respondent denies the above-mentionedconduct and asserts(1) that the business involved is of a local character and(2) that business activities during 1951"necessitated a reduction in the workingforce"and that McCorkle was laid off"because said employee's record of pro-ductivity reflected that he was the lowest producing employee in his classifi-cation."A hearing in the above-entitled matter was conducted by the undersigned inBristol, Tennessee,on October 31, 1951, and on January 8 and 9,1952, at whichthe issues were fully litigated.At the hearing the undersigned took under con-sideration a motion to dismiss the complaint.This motion is now disposed of inaccordance with the following findings and conclusions.After the close of thehearing, briefs were received from counsel for the General Counsel and fromcounsel for Respondent which have been considered in the preparation of thisReport.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following findings of fact, conclusions of law, and recom-mendations.BUSINESS OF BESPONDENTRespondent,'a direct dealer for Chrysler Corporation,Dodge Division, isengaged in Bristol, Tennessee,in the sale and servicing of new and used motor ve-hicles.Its sales of new motor vehicles are made in accordance with an agree-1Certain other allegations of the complaint were dismissed at the hearing and will notbe discussed herein.2Respondent is a sole proprietorship owned and operated by H. I.Goode. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Chrysler Corporation (Dodge Division) giving Respondentexclusive rights for the sale of Dodge motor vehicles and nonexclusive rights forthe sale of Plymouth motor vehicles in the territory assigned to it. The salesarea defined in the agreement consists of :In the State of Tennessee : That part of Sullivan County lying east of aline drawn north and south thru the western limits of the town of Blount-ville.'In the State of Virginia: In Washington County the Districts ofGoodson and Kinderbrook.During the year beginning September 1, 1950, Respondent purchased new cars,trucks, parts, and supplies valued at more than $200,000 and sold automobiles,trucks, and repair parts valued at more than $500,000.More than 90 percent ofthe new cars, trucks, parts, and supplies were shipped to Respondent from pointsand places beyond the State of Tennessee. Approximately $2,923 represents auto-mobiles, trucks, and repair parts sold and shipped by Respondent, during thisperiod, to points and places beyond the State of Tennessee. In addition, Respond-ent made sales in the approximate amount of $64,031.08 as local retail sales topurchasers who resided out of the State of Tennessee but made such purchasesand accepted delivery in Bristol, Tennessee.Upon the foregoing facts and the entire record herein the undersigned findsthat Respondent's business operations affect commerce within the meaning ofthe National Labor Relations Act, as amended, herein called the Act, and thatitwill effectuate the purposes of the Act to exercise jurisdiction over said opera-tions. (SeeN. L. R. B. v. Conover Motor Company,192 F. 2d 779 (C. A. 10) ;N. L. R. B. v. Davis Motors, Inc.,192 F. 2d 782 (C. A. 10) ;N. L. R. B. v.Ken Rose Motors, Inc., 193 F.2d 769 (C. A. 1) ; andN. L. R. B. v. Somerville Buick,Inc.,194 F. 2d 56 (C. A. 1).The Labor Organization InvolvedInternational Association of Machinists, District Lodge No. 176, herein calledthe Union, is a labor organization within the meaning of Section2 (5) of theAct.THE UNFAIR LABOR PRACTICESMcCorkleCharles Homer McCorkle, an automobile mechanic for 35 or 40 years, workedfor Respondent for approximately 7 years as a mechanic.At the time of Mc-Corkle's discharge on March 24, 1951, there was only one mechanic (FredO'Dell) ' who had been in Respondent's employ longer than McCorkle.McCorkle joined the Union in 1942 and throughout his employment withRespondentmaintained an active interest therein.He frequently voiced"strong" sentiments in favor of the Union and there was no one in Respondent'sshop (where McCorkle worked) more active, or as active, on behalf of theUnion.His enthusiasm for the Union was readily apparent and "generallyknown" throughout the shop.Two or three years after McCorkle began workingfor Respondent he attempted to organize Respondent's employees, but apparentlyceased these activities after his foreman, Parks O'Dell, called him into the officeand asked him to quit having anything to do with the Union. Nevertheless,McCorkle thereafter frequently voiced strong sentiments for the Union.'About 12 miles from Bristol.'Dell is a supervisor.In view of thefindings hereinafter made the undersigned believes it unnecessary to resolve this issue. GOODE MOTORCOMPANY47On March 18 or 19, 1951, McCorkle attended a meeting of mechanics of theStates Motor Company and Bristol Lincoln-Mercury Company which was heldat the Bristol headquarters of the Union.McCorkle told Curtis C. Cochran,business representative for the Union, that Respondent's employees were inter-ested in organizing and requested that he (McCorkle) be furnished applicationcards.McCorkle was given some cards authorizing the Union to represent thesignatories thereto for the purposes of collective bargaining.McCorkle tookthese cards to Respondent's place of business and there solicited signaturesamong Respondent's shop workers. Eight of the approximately nine shopworkers signed the cards.The cards were signed at various times on or aboutMarch 20, 21, and 23, 1951. After obtaining the afore-mentioned signatures,McCorkle took the cards to the union hall and gave them to Cochran. Through-out this organizing campaign, which as noted herein lasted only a few days,McCorkle was the recognized leader of the union activities. It is clear fromthe entire record herein that Parks O'Dell, the shop foreman, was aware of theseunion activities and the record infers, and the undersigned finds, that he (ParksO'Dell) also had knowledge of McCorkle's leadership of these activities.On March 24, 1951, about 21/2 days after the signing of union authorizationcards by most of the shop workers and within a week of the day the 1951 unionactivity began, H. I. Goode, owner and operator of Respondent, called McCorkleto the office and told him that business was falling off and that he (Goode) hadto lay off somebody.McCorkle asked "why it should be me [McCorkle] since Iwas the oldest man" and Goode stated he was laying him (McCorkle) offbecause he had the lowest productivity (was "producinglessthan the rest ofthem").McCorkle was thus discharged on March 24, 1951.H. I. Goode testified that "several weeks"' before March 24, 1951, he talkedto shop foreman, Parks O'Dell, about business "falling off," and the shop not"making expenses" and that he told O'Dell that if "business didn't improve wewas going to have to lay off somebody." Goode further testified that prior tothe layoff of McCorkle he did not consult with O'Dell concerning the selectionof McCorkle for layoff and that he (Goode) made this selection on the basis offigures concerning production (hereinafter discussed) which he received "tendays or two weeks before he [McCorkle] was discharged." Goode testifiedthat he concluded "ten days or two weeks before he [McCorkle] was dischargedthat he should be discharged" and that hewaited tendaysor two weeks beforemakingthis discharge effective because "I hated to lay off anybody. I washoping thatbusinesswould pick up. I didn't want to lay him off." Goodetestified that before laying off McCorklehe examined"the figures [concerningover-all business] for the ten days or two weeks" and they "showed no increase[in business]."Goode testified that prior to March 26, 1951,he was not awareof union activi-ties among Respondent's employees.'Respondent contends that there had been a substantial reduction in its cus-tomer labor sales immediately preceding the discharge of McCorkle, making itnecessary to effect a reduction in force.To support this contention, Respond-ent introduced into evidencean itemizationby months from January 1950through September 1951 of the dollar value of "customer laborsales."From testimony at variouspointsin the transcript,it appearsthat "customerlabor sales" occur either when a new car is serviced prior to being delivered toI Later in his testimony Goode fixed the time of this conversation as "approximatelyaround the first or second week in March,"after he received"February figures "For reasons hereinafter noted the undersigned does not credit this testimony. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDa customer, or wheneverrepair and maintenancework is performed on othercustomer cars brought into the shop.However, the extent of profit or loss can-not be determined from a revenue account only. To determine whether thelabor-sales end of the repairshop was growing less or moreprofitable in theperiod for which Respondent chose to introduce evidence, it would he necessaryto have corresponding monthlyfigures asto the costs of the labor sold eachmonth.The record herein does not reveal these latter figures.For example,it is noted that in the month of August 1950 customer labor sales totaled$2,425.55.This however does not necessarily mean that August 1950 was amore profitable month with respect to labor sales than September 1950, in whichthere was a decline of $213.16 from August's labor sales, or even than February1951, which was $878.90 below the August figures. Costs of the labor sold ineach of these months need to be computed before satisfactory conclusions maybe made concerning profit or loss. If August 1950 was one of the rush monthsin which many hours of overtime at time and a half rates were worked by theemployees, while February 1951 was a slow month in which the employees neverworked overtime and in which some employees, such as G. M Shankle, may nothave even worked 40-hour weeks, it might well have been that Respondent's grossprofit on customer labor sales in February 1951 was equal to or even greaterthan August 1950.Even if this record contained information with reference to the cost of laborsold each month, the picture as to the profit or lack of profit of the repair shopfor any specific period would be incomplete without the inclusion of the profitor loss arising from the sale of parts.Thus, although the months of December1950 and January, February, and March, 1951, might have showna loss, or agreat reduction in profit, when compared with August through November 1950,yet profitsarising fromthe sales of parts which were installed by the repairshop's mechanics in the later months might have been large enough to overcomea loss, or bring up a small profit, in an amount sufficient to give the repair shopa brighter financial outlook than in the earlier months.The absence of figuresconcerning parts sold makes it impossible to infer that this actuallydid happenor to infer that sales of parts also declined along with sales of labor and thatprofit derived from both declined simultaneously.It is noted that Respondent's labor sales fluctuate from month to month, thatin February 1951 Respondent's labor sales were $200 less than in January 1951,and that the laborsales duringthis month (February 1951) were lower than inany month since January 1950.However, it is further noted that in February1950 Respondent's labor sales were$234.32 lessthanin January 1950: in July 1950its laborsales were$263.85 less than in June 1950; in September 1950 its laborsales were $213.16 less than in August 1950; and in December 1950 its labor saleswere $495.48 less than in November 1950. In August 1951, Respondent's laborsales were $63.27 less than in February 1951 and sales in this month (August1951)were lower than in any month from January 1950 through September1951.Nevertheless, there is no evidence that during these periods Respondentmade effective, or even considered, a reduction in forceThe monthly figures for 1950 (the only complete year for which figures weresupplied) reveal an increase in amount of labor sales in the spring,rising to apeak in later summer, with no significant diminution until December. Thissales behavior is probably because of the greater use of automobiles for pleasureduring summer vacations and in periods of mild weather. In any event,assum-ing the monthly fluctuations for the year 1950 as presentedinRespondent's"customer labor sales" exhibit to be characteristic of the business, the moresignificant comparisonsof monthlyfigures arenot thoseof one monthwith the GOODE MOTOR COMPANY49previous month, but those of one month with the same month in the previousyear.Such a comparison of the relevant 1951 months with their counterpartsin 1950, shows that January 1951 was only $63.10 off from January 1950, whileFebruary 1951 was only $73.38 below February 1950, and March 1951 was only$103.24 below March 1950.These figures seem to indicate that so far as laborsales are concerned there was not a substantial difference between the firstmonths of 1951 and the same period in 1950.Customer labor sales in March 1951 totaled more than such sales in Januaryor February 1951 and to this extent at least, cast suspicion upon Goode's testi-mony that he examined the figures concerning over-all business for the 10 daysor 2 weeks immediately preceding McCorkle's discharge and that they showed noincrease in business.Furthermore, the rise in labor sales in March 1951 (anincrease of $34485 over the previous month) is almost exactly what could havebeen expected and predicted from the 1950 figures which show March up $374.71over February 1950.The record reveals that Respondent's customer labor sales fluctuated, some-times better than at the time of McCorkle's discharge and sometimes worse, butat no time other than in the month of March 1951 did Respondent lay off ordischarge employees because of a slack season.As noted above, it was duringthis month (March 1951) that union activity by Respondent's employees, underthe leadership of McCorkle, was at its height.On the basis of the entire record, the undersigned is not persuaded that Re-spondent considered a reduction in force necessary because there had been asubstantial reduction in its customer labor sales.Respondentmakesno contention that McCorkle was discharged for incompe-tence, but takes the position thatinasmuchas it was necessary to effect a reduc-tion in force "theman [inthe shop] that cost me [Goode] the most money is theman that I [Goode] laid off."Goode's testimony indicates that after making a comparison of certain recordsof class "B" mechanics for the period January 1950 through February 1951 (seeAppendix A) he (Goode) concluded that McCorkle was the man in the shopwho cost Respondent the most money. The record reveals there were approx-imately nine men employed in the shop, that five or six of these were mechanics,and thatsomeof the mechanics were in a classification other thanclass "B."Nevertheless the record does not indicate that Goode examined the records ofany employees other than the class "B" mechanics, which included McCorkle.If Goode was "strictly interested in profit" and in the elimination of the mancosting Respondent the most money, as testified by him, then it would appearlikely that he would have examined the records of all employees of the shopwithout confining himself to a comparison of records of the threeclass "B"mechanics only, thus failing to ascertain the relative costs of eachemployeein the shop.Furthermore, the record as a whole reveals that mechanics at various timesperform sundry jobs of a productive nature which are not reflected by therecordsexamined by Goode. Thus, these records do not reflect the productive workperformed by a mechanic in rectifying defective work of another mechanic. Infact, the mechanic who performed the defective work gets credit on Respondent'srecords for having done productive work and the mechanic rectifyingthis de-fectivework isnot credited thereforunlessthereisa secondcharge to thecustomerfor such work, in which case thesecond mechanicis credited only forthe rectifying work done.In addition,the records do not reflect productivepreparatory work preformed during periods when mechanics are not busy onspecificjobs, i.. e., when not busy on specific jobsmechanicsput liningson brake 50DECISIONSOF NATIONALLABOR RELATIONS BOARDshoes and set these relined brake shoes aside. Then as Respondent gets jobsreliningbrakes these relined brake shoes are placed on the vehicle involved inplace of the brake shoes on that vehicle.However, only the mechanicexchangingthe brake shoes (not the one that did the relining during a slack period) receives-credit on Respondent's records.McCorkle did more of this noncreditedreliningwork than any other mechanic.Goode was aware of this fact (that the recordsare not an accuratereflectionof productivity) and consequently knew that theserecords alone werenot anaccurate means of computing the productivity ofmechanics.Nevertheless, he did not, according to his own testimony,conferwith the shopforeman(Parks O'Dell), the individual most likely to know therelative efficiency ofmechanics, concerning the lowest producing employee.Goode's failure to confer with O'Dell about this matter and his determinationof productivity upon the basis of deficient records aloneimpugnshis testimonythathe wasinterested only in profit andin releasingthe employeeproducingthe least.McCorkle performed about 90 percent of the servicing of new automobiles.The record infers, and the undersigned finds, he was selected for this work be-cause of his efficiency on accurately servicing these vehicles, therebykeepingRespondent's profits and customer good will at their peak. In figuring its profiton Appendix A, Respondent credited $12.50 per new automobile serviced to themechanic doing the servicing.However, Respondent charged its customer $50for "servicing and handling" and the difference of $37.50 was reflected inRespondent's recordsconcerning new car sales and not in the records concerningwork by mechanics.During the period January 1950 through February 1951,Respondentsoldapproximately 68 automobiles.The total valueof new carservicing,which is not reflected on Appendix A is, therefore, 68 X $37.50 or$2,550.IfMcCorkle performed 90 percent of this work,Respondent made atotal of $2,295 as a result of his work, for which he received no credit.Whenthese figures are considered with those on Appendix A, it becomes apparent thatMcCorkle's work reflected a greater profit for Respondent than any other class"B" mechanic. Respondent's failure to give McCorkle full credit for the profitsresulting from his servicing of new vehiclescastsfurthersuspicion uponRespondent's interest only in profit and in laying off "the man that cost me themost money."The data presented in Respondent's "Comparison of Production Records"(Appendix A), aside from not dealing with productivity, is givenin a lump sumfor each of the three employees named for a total 14-month period and is notsubjectto an intelligent analysisof the relative gross profitability of the cus-tomer labor sales produced by these three employees.Thus, a high ratio ofwagespaid to labor produced may be due either to employmentduring slackperiods ofbusinesswhen hours of actual work at productive laborare fewerthan hours spent in the shop for which wages are paid, or to periods of em-ployment during rush periods at overtime rates, or to a combination of the two.For example,in determiningwhether Shanklewas amore profitable employeethan McCorkle, it would not be sufficient to rest on the type ofcomparison madein Respondent's exhibit.The record shows that Shankle had a supplementaryoccupation,horse andcattle trading, in which Respondent permittedhim to en-gage and which resulted in his being "off a lot ... several days a month." Itis reasonable to infer that during slack periods Shankle was permitted to go offhorse trading, Respondent thus incurring no labor costs as to him, while Mc-Corkle,as towhom Goode testified, "very seldom he is off," wouldbe on thepcyroll during the slack periods when he would receive his $1.10 an hour re-gardlessof whether or not he was actually producing $2.50 of customer labor GOODEMOTOR COMPANY51sales every hour or not.Under such an arrangement,it is inevitable that overa total 14-month period,the employee who is employed through slack as well asfully productive periods, will incur a higher percentage of wages paid him rela-tive to labor sales produced by him.On the basis of the entire record, the undersigned is not persuaded that Mc-Corkle was discharged because Respondent made less profit from his work thanfrom work performed by other employees at a time when there was a reductionin force due to lack of business.In view of the failure of Respondent's con-tentions"to stand up under scrutiny,"McCorkle's seniority(second in seniority),McCorkle's experience as a mechanic(35 or 40 years-the last 7 as a mechanicfor Respondent),and McCorkle's regular servicing of new vehicles(which whenperformed efficiently keeps Respondent's profits and customer good will at highlevels),itappears and the undersigned finds that McCorkle's discharge wasnot motivated by economic consideration.Furthermore,in the opinion of theundersigned it stretches credulity too far to believe that there was only a coin-cidental connection between McCorkle's enthusiastic and successful solicitationupon behalf of the Union'and the abrupt termination of his employment (dis-charge within 2% days after the signing of union cards).The undersigned believes and finds that the evidence in this case demonstratesthat the discharge of McCorkle was due, not to the reasons assigned therefor,but to his union membership and activity.INTERFERENCE,RESTRAINT, AND COERCIONA consent election was held on May 3,1951,in which the Union appeared onthe ballot.The Union lost the election.Thomas Hayes Wood, a grease man, for several months prior to May 3, 1951,had been requesting promotion to a mechanic.About a week before May 3, 1951,a mechanic's helper quit and Wood,several days before the election,asked theshop foreman,Parks O'Dell,to promote him to this job.He was not promoted.During the morning of May 3,1951,and before the election was conducted, ParksO'Dell asked Wood what he thought about voting for the Union.Wood said"Frankly I don't hardly know."O'Dell then asked Wood which would be better,voting for the Union or getting raised to a mechanic?Wood said being raisedto a mechanic would be better"if I could have gotten it when I asked for it."O'Dell then answered,"I think that can be arranged."During the afternoon of May 3,1951,Wood had some difficulties with his work-had a "hard time getting it done," didn't "know how to do it," and got "somehelp."At quitting time that day Parks O'Dell, "in a kinds a mad tone,"said toWood,"There has been something wrong with you all day."Wood answered,"Well, Mr.O'Dell,it looks like it has been wrong with everyone in the shop.O'Dell then said,"You are going to have to get right or get out."Wood re-sponded he didn't know whether he"could get right or get out either one" andput on his coat and went home.Wood testified that"because we had had the election that day" he took it forgranted that O'Dell was referring to the Union.Wood also testified O'Dell coulda In view of the size of Respondent's shop, the limited number of employees involved,McCorkle'sunconcealed union activities,the sequence of events,the suddenness of thedischarge,the failure of Respondent's defense to stand up under close scrutiny, and theshop foreman's knowledge of the efforts to organize Respondent's employees,it is reason-able to infer that Respondent was aware that McCorkle,immediately prior to his discharge,was engaging in such union activities.Respondent's contention that it was without suchknowledge is rejected by the undersigned.242305-53-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been referring to the difficulties which he (Wood) had had with his workthatafternoon.Counsel for the General Counsel contends that O'Dell's statement that Woodwould have "to get right or get out" had reference to union activity and con-stituted an attempt to discourage union activity by a threat of discharge forcontinuation of such activity.The undersigned rejects this contentionand findsthe evidence adduced insufficient to warrant suchan inference.Employee R. B. Henderson testified that 3 or 4 days prior to the election, ParksO'Dell talked to him "about things that Mr. Goode had been giving us in the pastsuch as laundry bill, well, insurance, and bonus he give us for Christmas" andthat O'Dell said, "if we got the Union out there that we would probably losethat."Over objections by counsel for the General Counsel, Henderson furthertestified concerning this conversation :Q. There were no promises or threats or anything else given?A. No.As stated at the hearing, the undersigned believes this testimony (that no threatwas made)not determinative of theissue as towhether the remarks wereactually violative of the Act.Furthermore, it is apparent from the remarksthemselves that O'Dell was threatening a loss of benefits "if we got the Unionout there."The night before the election, H. I. Goode, owner and operator of Respondent,made a speech to his employees.Goode testified:I got up and said a few words approximately to this effect : That the Unionwas having a vote tomorrowand Iwant you boys to vote your conscience,Iwant you to vote like you want to vote, but I want you to vote. Now Iwant to introduce Mr. Grisgby who is familiar with your rights,and if hehas anything to say or you have any questions to ask him, please do so.And I walked out to the front and bought a package of cigarettes and wasgone about ten minutes and came back and Mr. Grisgby was sitting down.There wasn't any talking at all, but therewas somequestions asked duringthat meeting.Q.Did you make any furtherstatementsabout any promises or anybenefits, anything along that line?A. No, sir.Q.Did you makeany statements as to your feelings as to what theirrights were or weren't at all?A. No, sir.Thomas Hayes Wood testified concerning this speech :Q.Weren't you advised at that meeting by Mr. Goode that every man wasfree to vote as they pleased?A. Yes.Q. There would beno promises,no threats?A. That's right.Q. Nothing would be held against anybodyregardlessof how they voted?A. That is the subject-that's right,yes, sir.R. B. Henderson, concerning this speech, testified that Goode advised the em-ployees that they were free to vote as they pleased and that nobody would beprejudiced regardless of how they voted.Henderson further testified he hada poor recollection as to whatwas said buthe remembered that Goode introduced GOODE MOTOR COMPANY53Grisgby and that Grisgby then talked, but that he did not remember what Grisgbysaid.Henderson further testified :Q. (By Mr. Grisgby.)Weren't you advised by me and by Mr. Goode alsothat you all were free to vote as you please and vote your own conscience?A. Yes. I think you asked me that just a few minutes ago, I believe.Q.Weren't you advised you wouldn't be prejudiced regardless of how thevote came out the next day?A. I think-I just don't remember.Now, that is pretty hard to remember,but I think that is about right.Q. And that is about all that was said at the meeting, isn't it?A. There wasn't too much said. That is right.Q. One other thing that was told you all, you all were asked each oneof you to vote and vote your own conscience and be sure to vote?A. Yes, that's right.I remember that.Q. That is about all that was said. Is that correct?A. That is about all I remember. In fact, it is just pretty hard for meto remember those things. I am pretty sure.There can be little doubt that the foregoing promise of reward to Wood andthe threat to Henderson of loss of benefits were coercive in nature.However,In viewof Respondent's declarationsof neutrality a questionarisesas to whetherRespondent adequately repudiated and disavowed this conduct so that this co-ercive conduct may not now be imputed to it. Employer declarations of neu-trality couched in general language which do not contain specific disavowals ofpast coercive conduct on the part of supervisors and which do not specificallydisclaimresponsibility for future acts of a like nature by supervisors are usuallyregarded as inadequate to relieve an employer from responsibility for suchconduct.(SeeN. L. R. B. v. Fulton Bag & Cotton M1118,175 F. 2d 675 (C. A. 5) ;Salant &Salant, Inc.,92 NLRB 417, 444; andBeatrice Foods Company,84 NL[IB493, enforced, 183 F. 2d 726 (C. A. 10.) In the opinion of the undersigned, Re-spondent's remarks the night before the election were not an adequate dis-avowal or repudiation of the antiunion statements made prior thereto and didnot adequately bring home to the employees Respondent's repudiation of anyantiunion statements that might thereafter be made by its supervisors, so thatthe employees had no just cause to believe that Parks O'Dell was not acting formanagementin making the foregoing statements.Accordingly, the undersignedfinds that by the above-mentioned conduct of Parks O'Dell, Respondent promisedits employees rewards and benefits on condition that they cease their unionmembership and activities and threatened its employees with loss of benefits andother reprisals because of such membership and activities.ULTIMATEFINDINGS AND CONCLUSIONSIn view of the foregoing, and upon consideration of the entire record, theundersigned finds and concludes that :1.Respondent discharged C. H. McCorkle on or about March 24, 1951, and hassince refused to reinstate him, because of his union membership and activityand thereby discriminated with respect to hire and tenure of employment anddiscouraged membership in the Union and interfered with, restrained, and co-erced employees in the exercise of the rights guaranteed in Section 7 of the Act.(By discriminating in regard to hire and tenure of employment of C. H. McCorkle,Respondent engaged in unfair labor practices within the meaning of Section 8(a) (3) and (1) of the Act.) 54DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent;made promises of reward in return for relinquishment ofunion membership and activity.3.Respondent threatened employees with economic reprisals because of unionmembership and activity.4. The afore-mentioned acts and conduct of Respondent constitute unfair laborpractices affecting commerce within the meaning of Section 8(a) (1) and (3)and Section 2 (6) and(7) of the Act.Having found that Respondentengaged in unfair labor practices,itwill berecommended that Respondent,to effectuate the policies of the Act, take theaction hereinafter specified.[Recommendations omitted from publicationin this volume.]Appendix AGOODS MOTOR COMPANYBRISTOL, TENN.Comparison of Production Records"B" MechanicsJanuary 1950 through February 1951Employee name --------G. M. ShankelC. H. McCorkle S. E. CunningtiamDate employed---------Nov. 1947Jan. 1944Aug. 1948Rate of pay (per hour)__Customer labor pro-duced---------------Cost of labor sold (wagespaid) ---------------Gross profit ------------Ratio of wages paid tolabor sold -----------$1. 10$1. 10$1.05$4,405.05$4,080.25$3,901.47$3,273.75$3,559.01$3,077.56$1,131.30$521. 24$823. 9174%87.5%78.5%aAppendix BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the polices of the National Labor Re-lations Act, notice is hereby given that H. I. Goode, doing business as GoodeMotor Company :WILL NOTdiscourage self-organization or concerted activities among em-ployees for their mutual aid and protectionas guaranteed in Section 7 ofthe Act or discourage membership in INTERNATIONAL ASSOCIATION OF Mi-CHINISTs, DISTRICT LODGE No. 176, or any other labor organization by dis-criminating in any manner in regard to hire or tenure of employment or anyterm or condition of employment.WILLNOT promise employees rewards in return for relinquishment ofunion membership or activity or threaten employees with economic re-praisals because of their union membership or activities.WILL NOT in any othermanner interferewith,restrain,or coerce em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE No. 176, or any other labor organization, to bargain col- LE ROI COMPANY55lectivelythrough representatives of their own choosing,and to engage inotherconcerted activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section7 of the Act,or to refrainfrom any orall of suchactivities,except to the extentthat such right may beaffected byan agreement requiring membership in a labor organization as aconditionof employmentas authorized in Section 8 (a) (3) of the Act.WILL OFFER C. H. McCorkleimmediate and full reinstatement to hisformer or substantially equivalent positionwithout prejudiceto any sen-iority or other rights and privileges previously enjoyed and WILL MAKEwhole said C. H. McCorklefor any lossof paysuffered as a result of the dis-criminationagainst him.All employeesare free to become,remain,or to refrain from becoming or re-maining,members of any labororganizationexcept tothe extent that his rightmay be affectedby an agreementin conformitywith Section 8 (a) (3) of theNationalLabor Relations Act.Dated --------------------H. I. GOODE, d/b/aGOODE Moro&COMPANYEmployer.By ----------------------------(Representative)(Title)This noticemust remain postedfor 60 daysfrom the datehereof,and must notbe altered, defaced, or covered by anyother material.LE Roi COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFP ANDAGRICULTURALIMPLEMENT WORKERS OrAMERICA,CIO, PETITIONER.Case No. 13-RC-P211.October 22, 1962Supplemental Decision and OrderOn March 13,1952, pursuant to the Board's Decision and Directionof Elections,' elections were conducted, under the direction and super-vision of the Regional Director for the Thirteenth Region, by secretballot among the employees of the Employer in the voting groupsfound appropriate, to determine whether or not the said employeesdesired the Petitioner to represent them in collective bargaining,either as a single unit or as separate units.Upon the conclusion of the elections, tallies of ballots were issuedand served upon the parties hereto in accordance with the Rules andRegulations of the Board.The tallies show that of approximately151 eligible voters in voting group (a),2 52 cast valid ballots in favorof the Petitioner, 82 cast valid ballots against it, and 5 ballots were198 NLRB No. 24.2 This votinggroup was composed of all office clerical employees at the Employer'sMilwaukee,Wisconsin,plant,excluding all employees listed in Schedule A attached to theDecisionand DirectionofElections,nurses, production and maintenance employees,methods engineers,executives,and supervisors as definedin the Act.101 NLRB No. 7.